COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NO. 02-12-00194-CV


IN RE JOHN EVAN JOHNSON                                               RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

       The court has considered relator’s petition for writ of mandamus and is of

the opinion that the petition should be dismissed for want of jurisdiction.

Accordingly, relator’s petition for writ of mandamus is dismissed for want of

jurisdiction.

                                                    PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and MCCOY, J.

DELIVERED: May 25, 2012




       1
        See Tex. R. App. P. 47.4, 52.8(d).